Name: Commission Regulation (EC) No 1870/96 of 26 September 1996 concerning the stopping of fishing for capelin by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  America;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 28 . 9 . 96 EN Official Journal of the European Communities No L 247/25 COMMISSION REGULATION (EC) No 1870/96 of 26 September 1996 concerning the stopping of fishing for capelin by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3079/95 of 21 December 1995 allocating, for 1996, Community catch quotas in Greenland waters (3), provides for capelin quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of capelin in the waters of ICES divisions V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1996, HAS ADOPTED THIS REGULATION: Article 1 Catches of capelin in the waters of ICES divisions V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1996 . Fishing for capelin in the waters of ICES divisions V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12 . 1995, p. 1 . ( 3) OJ No L 330 , 30 . 12. 1995, p. 64 .